Citation Nr: 1626559	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  09-46 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for left hearing loss prior to May 22, 2015.

2.  Entitlement to rating in excess of 10 percent for left hearing loss from May 22, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision issued by the Department of Veterans Affairs Regional Office in Louisville, Kentucky, which effectuated the Board's June 2014 award of service connection for left ear hearing loss, and assigned an initial noncompensable evaluation.

The Board previously remanded this matter for further development in December 2015.  The case has now been returned for appellate review.  

By rating decision in February 2016, the RO increased the left ear hearing loss disability rating to 10 percent, effective May 22, 2015.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, the matter remains in appellate status and has been characterized as set forth on the front page of this decision.   

The issue entitlement to rating in excess of 10 percent for left hearing loss from May 22, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From the date of award of service connection, January 15, 2009 to May 22, 2015, the Veteran's service-connected left ear hearing loss results in no worse than Level VIII hearing acuity; the Veteran is not service-connected for right ear hearing loss. 



CONCLUSION OF LAW

From the date of award of service connection, January 15, 2009 to May 22, 2015, the criteria for an initial compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), Part 4, including §§ 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran's claim decided herein arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA with respect to the Veteran's left hearing loss claim.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's post-service reports of VA treatment and VA examination reports.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Additionally, the Veteran was afforded VA examinations in October 2009, November 2009, October 2010, February 2014 and February 2016 to evaluate the severity of his service-connected left ear hearing loss.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provides detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his hearing loss has materially worsened since the most recent February 2016 evaluation.  See 38 C.F.R. §§ 3.326 , 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Moreover, the examination reports addressed the functional effects of the Veteran's hearing loss.  Further, his statements of record also discussed such effects.  Thus, the functional effects of the Veteran's hearing loss disability are adequately addressed by the record for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the December 2015 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in December 2015 directed the AOJ to obtain any additional VA clinical records and schedule the Veteran for a VA examination.  Additional VA records were associated with Veteran's Virtual VA record and as noted above, the Veteran was afforded a VA examination in February 2016 that is adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the December 2015 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Analysis

The present appeal involved the issue of entitlement to an initial compensable rating for his service-connected left ear hearing loss prior to May 22, 2015.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R.  § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Board also notes that the Veteran is only service-connected for left ear hearing loss.  Pursuant to 38 C.F.R. § 4.85(f), if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  However, if impaired hearing is service-connected in only one ear, the impairment in both ears will be considered in rating the disability if the impairment in the service-connected ear is to a degree of 10 percent or more and the impairment in the nonservice-connected ear qualifies as a disability under 38 C.F.R. § 3.385.  38 C.F.R. § 3.383.  In order for the left ear hearing loss to be considered 10 percent disabling, it must reach Level X or XI (which are the Roman Numeral designations for hearing loss of a severity that it would equate to a 10 percent rating when the nonservice-connected ear is assigned Level I hearing impairment).  

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears. 38 C.F.R.  § 4.85, Table VII, Diagnostic Code 6100.  A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X and XI; where hearing in the better ear is II and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear IV to V.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The next higher evaluation of 20 percent is provided where hearing in the better ear is III and hearing in the poorer ear is VII to XI; where hearing in the better ear is IV and hearing in the poorer ear is VI to VII; or where hearing in the better ear is V and hearing in the poorer ear V and VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Higher evaluations are available for more severe hearing loss.  

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran filed a claim seeking service connection for bilateral hearing loss in January 2009.  He was afforded a VA examination in October 2009.  On audiology testing, it was noted that the Veteran did not present behaviorally consistent test results during the evaluation and would have to be rescheduled for further testing at a later date. 

Thus, the Veteran was afforded a second VA audiology examination in November 2009.  The November 2009 VA examiner noted the previous attempt for audiometric findings in October 2009 and, again, found that the Veteran demonstrated inconsistent test results.  The audiometric testing results were inconsistent from those obtained in October 2009 and with other results also obtained in November 2009.  The examiner wrote that the Veteran was not able or willing to provide consistent test results and, because consistent test results could not be obtained, no further opinion could be rendered regarding the Veteran's claim.  It was recommended that the Veteran not return for further testing for the claim. 

The Veteran was afforded a third VA audiology examination in October 2010.  The Veteran reported difficulty understanding speech and frequently had to ask people to repeat themselves.  At this time, consistent audiometric testing was accomplished and revealed the following:

HERTZ
1000
2000
3000
4000
RIGHT
40
45
80
90
LEFT
35
50
85
95

The puretone threshold average was 66 when rounded in the left ear.  Speech audiometry revealed speech recognition ability of 52 percent in the left ear.  The diagnosis was mild sloping to profound sensorineural hearing loss at the left ear.  
	
At the time of the October 2010 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 66 decibels in the left ear, with 52 percent speech discrimination, which translates to a Roman numeral designation of VIII for the left ear.  Again, as the Veteran is not service-connected for right ear hearing loss, the right ear is also assigned a Roman numeral designation of I.  Thus, when applying Table VII, Diagnostic Code 6100, level I for the right ear and level VIII for the left ear equates to a zero percent disability evaluation.  

Table VIA is not for application because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  

The Veteran was afforded a new VA audiology examination in February 2014.  The Veteran reported difficulty hearing in crowds, hearing the television and "everything really."  Audiological testing at that time revealed the following:

HERTZ
1000
2000
3000
4000
RIGHT
40
45
75
85
LEFT
40
45
80
95

The puretone threshold average was 65 in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the left ear.  The examiner observed that the use of word recognition was appropriate for the Veteran.  The diagnosis was sensorineural hearing loss at the left ear.  
	
At the time of the February 2014 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 65 decibels in the left ear, with 72 percent speech discrimination, which translates to a Roman numeral designation of V for the left ear.  Again, as the Veteran is not service-connected for right ear hearing loss, the right ear is also assigned a Roman numeral designation of I.  Thus, when applying Table VII, Diagnostic Code 6100, level I for the right ear and level V for the left ear equates to a zero percent disability evaluation.  

Table VIA is not for application because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  

In a February 2015 statement, the Veteran asserted that his hearing had worsened since the time of his February 2014 VA examination.  As such, the Board remanded the claim in December 2015 to afford the Veteran another VA examination.  
In February 2016, the Veteran was afforded a VA audiological examination in, which showed pure tone thresholds, in decibels, as follows:


HERTZ
1000
2000
3000
4000
RIGHT
50
65
70
85
LEFT
65
70
80
100

The puretone threshold average was 79 when rounded in the left ear.  Speech audiometry revealed speech recognition ability of 16 percent in the left ear.  While a word discrimination score was available, the examiner found that use of the word recognition score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of puretone average and word recognition scores inappropriate. The diagnosis was sensorineural hearing loss.  The examiner noted that the Veteran reported he could not hear anything.    
	
As the examiner certified that the use of speech discrimination test was not appropriate, Table VIA must be used.  See 38 C.F.R. §§ 4.85(c).  At the time of the February 2016 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 79, which translates to a Roman numeral designation of VII for the left ear under Table VIA.  Again, as the Veteran is not service-connected for right ear hearing loss, the right ear is assigned a Roman numeral designation of I.  Thus, when applying Table VII, Diagnostic Code 6100, level I for the right ear and level VII for the left ear equates to a zero percent disability evaluation.  

While VA treatment records document hearing loss, they do not provide audiological evaluations for rating purposes.  

The Board notes that based on the February 2016 examination findings, the RO awarded a 10 percent disability rating.  The RO also awarded a May 22, 2015 effective date and then indicated that this date was the date of the VA examination, which was in error as the examination took place in February 2016.  Moreover, the examination prior to this date occurred in February 2014.  There are also no VA clinical records evaluating the Veteran's hearing loss on this date or any documents in the record dated May 22, 2015.  As such, it is unclear why the RO awarded this effective date.  Nevertheless, as this was the date assigned by the RO, the Board addresses herein whether a compensable rating is warranted prior to that date.    

The Board now turns to whether an initial compensable rating is warranted for the Veteran's left ear hearing loss prior to May 22, 2015, based on the average puretone threshold findings from the October 2010 and February 2014 VA examinations, when applying Table VII, Diagnostic Code 6100, the findings equate to a zero percent disability evaluation.  Again, VA clinical records during this period do not address the severity Veteran's left ear hearing loss.  There is simply no evidence to show that the Veteran met the rating criteria for a compensable rating prior to May 22, 2015.  Although the Veteran reported that his hearing had worsened in a February 2015 statement, the Board also finds it significant that based on pure tone threshold findings from the February 2016 VA examination, a zero percent rating would still be warranted when applying Table VII, Diagnostic Code 6100.  The Board acknowledges the contentions put forth by the Veteran regarding the impact of his service-connected left ear hearing loss on his daily activities.  However, while he can describe the effects on his activities, he is not competent to report findings for rating purposes, as the evaluation must be done by a state-licensed audiologist.  Further, the examination reports and the Veteran's statements discussed the functional effects of the Veteran's hearing loss disability.  Thus, as discussed further below, the functional effects of the Veteran's hearing loss disability are adequately addressed by the record for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In conclusion, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. 
§ 4.85, Tables VI, VIA and VII, Diagnostic Code 6100.  Applying the VA audiological test results from the October 2010 and February 2014 VA audiological evaluations, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to an initial compensable rating for left ear hearing loss prior to May 22, 2015.  

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected left ear hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Martinak, supra, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left ear sensorineural hearing loss with the established criteria found in the rating schedule.  The Board notes that the Veteran has described the functional impairment he experiences as a result of sensorineural hearing loss, to include an inability to hear in crowds and the television.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Consequently, the Board finds that the Veteran's left ear hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his sensorineural hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

In conclusion, the Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his left hearing loss prior to May 22, 2015.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

An initial compensable rating for left ear sensorineural hearing loss prior to May 22, 2015, is denied


REMAND

As noted above, in a February 2016 rating decision, the RO awarded a 10 percent disability rating based on findings from the February 2016 VA examination.  Again, as discussed above, the RO also awarded a May 22, 2015 effective date and then indicated that this date was the date of the VA examination, which was in error.  Importantly, the February 2016 VA examiner found that use of the Maryland CNC word recognition score was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of puretone average and word recognition scores inappropriate.  As such, 38 C.F.R. § 4.85(c) which provides that Table VIa is applicable under these circumstances, must be used.  However, it appears that the AOJ failed to apply this regulation.  As such, in order to avoid prejudice to the Veteran and afford him every due process, the issue of entitlement to rating in excess of 10 percent for left hearing loss from May 22, 2015 must be returned to the AOJ for consideration of 38 C.F.R. § 4.85(c).

The Board also notes that in an April 2016 brief, the Veteran's representative contended that the AOJ also erred in not adjudicating an inextricably intertwined issue, namely service connection for the right ear hearing loss under 38 C.F.R. § 3.383(a)(3), which again states that compensation is payable for the combinations of service-connected and nonservice-connected disabilities specified in paragraphs (a)(1) through (a)(5) of this section as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct when hearing impairment in one ear is compensable to a degree of 10 percent or more as a result of service-connected disability and there is hearing impairment as a result of nonservice-connected disability that meets the provisions of §3.385 in the other ear.  In turn, when readjudicating the Veteran's remaining claim, the AOJ must also consider this regulation, if necessary.  

Accordingly, the case is REMANDED for the following action:

The issue of entitlement to rating in excess of 10 percent for left hearing loss from May 22, 2015 should be readjudicated based on the entirety of the evidence, to specifically include consideration of 38 C.F.R. § 4.85(c) as well as 38 C.F.R. § 3.383(a)(3), if necessary.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


